Case 1:17-cv-02726-JFK-OTW Document 183 Filed 10/26/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BSG Resources (Guinea) Limited, BSG
Resources (Guinea) Sarl, and BSG Resources
Limited,

Plaintiffs,
-against-

George Soros, Open Society Foundations,
Open Society Institute, Foundation to
Promote Open Society, Open Society
Foundation, Inc., Alliance for Open Society
International, Inc., Open Society Policy
Center, and Open Society Fund,

Defendants.

 

me me ee ee ee ee ee” ee”

No. 1:17-cv-02726 (JFK) (OTW)

DECLARATION OF MODY OUMAR BARRY

Mody Oumar Barry declares as follows pursuant to 28 U.S.C. § 1746:

L I am managing partner at the BAO & Fils Law Firm in the Republic of

Guinea. I am admitted to the bar in both Guinea and Montréal (Canada). I have a degree in

private law from Gamal Abdel Naser University of Conakry and an MBA from the University of

Conakry and the University of Quebec in Montreal. I have practiced law for over 25 years in

Guinea. My practice and that of my firm includes both criminal and civil litigation as well as

transactional work. Since 2008 myself and my firm were ranked in Band 1 in Guinea by

Chambers as leading firm and leading individual. I was also recognized by the journals "Jeune

Afrique" and "Jeune Afrique Business" as one of the top 50 business lawyers in Africa. | am

fluent in both French and English.
Case 1:17-cv-02726-JFK-OTW Document 183 Filed 10/26/20 Page 2 of 3

2. I have been asked to review, analyze, and discuss a document titled
“Jugement Correctionnel No. 046 du 30 Mars, 2020”, which is a judgment from the Court of
First Instance of Kaloum (the “Court”). It lists the case number as Case RP No. 104/2013. A
copy of that judgment, together with a certified translation into English, are attached hereto as
Exhibit 1 (hereafter, the “Order”). After receiving the Order, I sent members of my firm to the
Court and confirmed the Order with the Court.

3 The Order, rendered by the Court, exonerates Mamadie Touré, Ibrahima
Sory Touré IST, Issiaga Bangoura, Mahmoud Thiam, Aboubacar Bah, and Ismaél Daou from
charges that from 2006 to 2010 they yielded to “offers, promises, donations, gifts and other
advantages, offered directly or indirectly, whether for themselves or for others, by abusing their
actual or supposed influence with a view to obtaining from the President of the Republic, the
Guinean Government and the Public Administration decisions that were favorable for obtaining
the Simandou and Zogota mining concessions”.

4. The Order lists as the “Nature of the offense; Bribery, traffic of influence
peddling and complicity”.

a. According to the Order, these charges against these six individuals had
been “referred to the Court” in 2018. The Order explains that Mamadie Touré “was questioned
as a witness” and was “herself indicted by the investigating judge”.

6. The Order further states that the Public Prosecutor dropped the charges
against all of the defendants, and finds that “this withdrawal implies that, following the
investigations into the case brought before the court, the Public Prosecutor has no evidence that

could lead the court to convict the defendants”.
Case 1:17-cv-02726-JFK-OTW Document 183 Filed 10/26/20 Page 3 of 3

Fe Finally, the Order finds that the defendants “are not guilty of the acts with
which they have been charged and non-suits them in the proceedings on the grounds that their
offense has not been established”.

8. Having reviewed the Order, and based on my knowledge of Guinean law,
the Order provides the defendants with a complete exoneration of the charges brought against
them before the Court in relation with the matters determined therein. Under Guinean law, the
Order is a substantive determination on the merits that the defendants are not guilty of these
charges. Thus, the Court found factually and legally that the alleged bribery and influence
peddling did not occur. These defendants cannot be retried either criminally or civilly for these
alleged offenses in Guinea.

9. In Guinea, the standard (or, as we call it, the intimate/inner conviction of a
judge) by which charges such as this are judged is the same whether they are criminal or civil.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on October 23, 2020
Location: Montreal, Quebec

 

 

Mody Oumar Barry
